Appeal from a judgment of the County Court of Ulster County, rendered November 17, 1970, which resentenced defendant nunc pro tunc as of December 7, 1967, upon his original plea of guilty of manslaughter first degree and robbery, first degree. Appellant entered a plea of guilty in open court in the presence of counsel with full knowledge of the nature and the consequences thereof. Throughout appellant was represented by able and experienced counsel who exhausted all pretrial remedies available to appellant. The plea entered was to a charge reduced from murder, first degree, upon the recommendation of the District Attorney and the agreement of appellant and his counsel. The court questioned appellant at length concerning his guilt and the propriety of his plea. Under the circumstances the plea is completely understandable (People v. Nixon, 21 N Y 2d 338). The court below properly denied the motion to suppress evidence obtained by a search warrant since the search was incident to a lawful arrest (Code Crim. Pro., § 799). The record discloses no jurisdictional defects and others, if any, would be waived upon a plea of guilty (People v. Nicholson, 11 N Y 2d 1067; People v. Rogers, 15 N Y 2d 690). Judgment affirmed. Herlihy, P. J., Staley, Jr., Cooke, Kane and Reynolds, JJ., concur.